Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed October 28th, 2021 has been entered. Claims 1, 4-11 and 14-20 remain pending in the application. Applicant’s amendments to independent claims 1 and 11 have overcome each and every rejection previously set forth in the Non-Final Office Action mailed October 27th, 2021.

Response to Arguments
Applicant’s REMARKS on Page 7, filed October 28th, 2021, with respect to “Rejections Under § 103” have been fully considered and are persuasive. In particular, Examiner agrees that the amendments to base claims 1 and 11 overcome the prior art of record and also render moot the rejections for the associated dependent claims. Therefore, the previous rejections under 35 USC § 103 set forth in the Non-Final Office Action mailed October 27th, 2021, have been withdrawn. Further, the amendments result in allowable subject matter within the base claims, which is explained in detail in the section below.

Allowable Subject Matter
Claims 1, 4-11 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Based on the amendments of 10/28/2021 that incorporated the allowable subject matter, the claims are allowable.

“…
comprising: receive a travel itinerary from a mobile device of a passenger; receive an airport map from a server system; identify a terminal according to the travel itinerary; cause the autonomous vehicle to proceed to the terminal; receive an instruction to pick-up a passenger at the airport; receive an indication that the passenger has checked baggage; determine an arrival time from the travel itinerary;
…
comprising: add a time adjustment to the arrival time in response to receiving the indication that the passenger has checked baggage to obtain a pickup time; and cause the autonomous vehicle to proceed to the airport effective to arrive by the pickup time;
…” as recited or analogously recited in amended independent claims 1 and 11 of the application.
In the closely related or previously cited primary reference of Ramanujam, an autonomous taxi which is able to “pick-up” or “drop-off” a passenger at the airport at a selected time is disclosed. However, Ramanujam does not disclose the utilization of a travel itinerary or the fact that the passenger has a checked bag to determine an arrival time. The previously cited reference of Elie does not teach these limitations and cannot be combined with Ramanujam in order to cure these deficiencies.
In other closely related prior art of Silverstein; Dana Lu (US 20170108339; hereinafter Silverstein; of record), a system to receive information of a booked flight can be received from a user’s mobile device to plan which terminal the user needs to go to what time they would need to leave in order to make it on time for their flight. However, Silverstein needs to be combined with Ramanujam and Elie in order to teach an autonomous taxi with such capabilities. As with the case of Ramanujam and 
No additional prior art could be found to apply to these limitations.
Claims 4-10 are allowable due to their dependencies on allowable claim 1 and claims 14-20 are allowable due to their dependencies on allowable claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        11/3/2021